Citation Nr: 0915881	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-06 003	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for congestive heart 
failure (CHF).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to February 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied service connection for 
asbestosis, COPD, and CHF.

In his April 2007 notice of disagreement, the Veteran 
indicated that he was appealing only the denials of service 
connection for COPD and CHF, and was not claiming service 
connection for asbestosis.  The issue of service connection 
for asbestosis is therefore not before the Board on this 
appeal.  See 38 C.F.R. § 20.201 (allowing claimant to 
identify specific determinations from which he is appealing).



FINDING OF FACT

Neither COPD nor CHF is related to asbestos exposure or any 
other disease or injury in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The criteria for service connection for CHF have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In an August 2006 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection for COPD and CHF.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the August 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and service personnel records, as well all identified 
post-service VA and private treatment records.  In addition, 
the Veteran was afforded multiple VA respiratory 
examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for COPD and 
CHF are thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease which includes CHF, are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Veteran has been diagnosed as having COPD and CHF.  He 
does not, however, claim that he had a chronic disease in 
service, that there was continuity of symptomatology, or that 
CHF manifested within the applicable presumptive period.  
Rather, he claims that his COPD and CHF are due to his 
exposure to asbestos while performing his duties as a 
pipefitter and fireman in the Navy.

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos. The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual and Manual 
Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 
(October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 
(Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see 
also VAOPGCPREC 4-00 (April 13, 2000).  

The guidelines provide that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  Also of significance is that an asbestos-related 
disease can develop from brief exposure to asbestos or from 
being a bystander.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis). Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. 

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims. 
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

With regard to the three elements of service connection, the 
service department records confirm the Veteran's service as a 
pipefitter while on ships in the Navy. These records satisfy 
the requirement that there be an in-service injury insofar as 
they indicate that the Veteran was likely exposed to 
asbestos.

However, the preponderance of the evidence indicates that 
there is no nexus between either his diagnosed COPD or CHF 
and asbestos exposure.  There are several medical opinions on 
this question.  A July 2006 prescription form on the 
letterhead of, and signed by, Nurse Practitioner (NP) M. 
Nulton contains the following handwritten statement: "Above 
patient has significant respiratory deficits that may have 
been caused by asbestos exposure."  

This statement is of slight probative value, for two reasons.  
First, Nurse Practitioner Nulton did not explain the 
reasoning by which she reached her conclusion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Second, Nurse Practitioner Nulton indicated only the 
possibility of a relationship ("may have been caused") 
between the Veteran's asbestos exposure and his respiratory 
deficits.  The mere possibility of a nexus is not a 
sufficient basis to grant service connection.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (a doctor's opinion 
phrased in terms of "may or may not" is an insufficient basis 
for an award of service connection.  See also Hogan v. Peake, 
544 F.3d 1295, 1297-1298 (Fed. Cir. 2008) (the Board may 
discount the value of an ambiguous medical opinion, but must 
consider such an opinion, if rendered by a competent 
professional, as competent evidence).

In February 2007, a VA nurse practitioner reviewed the 
Veteran's October 2006 pulmonary function test (PFT) results, 
which included a physician's diagnosis of very severe 
obstructive defect, very severely reduced diffusion, no 
restriction of lung volumes, and air trapping present.  The 
nurse practitioner opined that the Veteran's chronic 
obstructive lung disease was not likely ("not at least as 
likely as not") due to asbestosis.  

She explained that the Veteran's lung disease is obstructive 
rather than restrictive, and that his medical picture is 
therefore not consistent with asbestosis.  While the February 
2007 VA nurse practitioner explained the rational for her 
opinion (albeit briefly) and rendered this opinion more 
definitively than the July 2006 private nurse practitioner, 
her reference to asbestosis, rather than COPD, rendered her 
opinion of little probative value.
 
In addition, in June 2008, the Veteran underwent a VA 
respiratory examination.  The examiner reviewed the Veteran's 
claims file, noted that the Veteran had smoked for 40 to 45 
years and had quit smoking 20 years prior to the examination.  
He also noted that a December 2007 chest X-ray showed a 
mildly enlarged heart, clear lungs, normal pulmonary 
vascularity, and no evidence of pleural effusion or 
pneumothorax, and contained a diagnosis of cardiomegaly, 
postoperative change.  

The examiner also noted the Veteran's prior PFT results 
including the October 2006 diagnoses noted above and a 
similar July 2006 impression of very severe obstructive 
defect and insignificant bronchodilator response.  After 
examining the Veteran, the VA examiner concluded that the 
Veteran's COPD was most likely due to his smoking history.  
He explained that the PFT findings of severe obstructive 
disease were not characteristic of asbestos related lung 
disease, while restrictive lung disease, which would suggest 
asbestos related lung disease, was not reported on the PFTs.  

The June 2008 VA examiner also opined that the Veteran's 
significant valvular heart disease and coronary artery 
disease, which were the likely causes of the Veteran's 
dyspnea on exertion, were not related to asbestos exposure, 
which was not an aggravating factor in the Veteran's heart 
disease.

The June 2008 VA examiner's opinion is entitled to 
significant probative weight.  The examiner was a physician 
who by definition had more training than the nurse 
practitioner.  Unlike the July 2006 private nurse 
practitioner, the June 2008 VA examiner explained the reasons 
for his conclusions in light of the medical evidence, 
including the Veteran's smoking history, his chest X-rays, 
and his PFT results, and stated his conclusion definitively.  
See Nieves-Rodriguez, 22 Vet. App. at 304.  

Therefore, the Board finds that the weight of the evidence is 
against a finding that the Veteran's COPD is related to in-
service asbestos exposure.  Moreover, the June 2008 VA 
examiner offered the only opinion as to the etiology of the 
Veteran's CHF, and definitively concluded that the Veteran's 
cardiac conditions are not related to in-service asbestos 
exposure.  While the June 2008 VA examiner did not provide a 
detailed rationale for this conclusion, he nonetheless 
provided the only competent medical opinion as to the 
question whether the Veteran's CHF is related to in-service 
asbestos exposure, and answered this question in the 
negative.  See Hogan, 544 F.3d at 1297-1298. 

The Veteran has also submitted internet articles indicating, 
among other things, that the absence of observable physical 
impairment does not guarantee that asbestos-related disease 
is not present and that breathing in pollution, dust, or 
chemicals may cause or contribute to COPD.  A medical article 
or treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus).  

Here, however, the submitted articles, combined with the only 
medical opinion in support of the Veteran's claim, does not 
provide a "plausible causality" based upon objective facts.  
Even granting that the absence of observable physical 
impairment does not guarantee the absence of asbestos related 
disease, there is no medical opinion that indicates with a 
sufficient degree of certainty that the Veteran's COPD is 
related to asbestos exposure, or explains the rationale for 
any such conclusion.  Thus, the general conclusions in the 
medical articles submitted by the Veteran, when combined with 
the July 2006 nurse practitioner's opinion, do not outweigh 
the specific conclusions of the June 2008 VA examiner.

As to the Veteran's own assertions of a relationship between 
his COPD and CHF and in-service asbestos exposure, the 
Veteran is not competent to opine on this particular question 
of etiology.  While a layperson can provide evidence as to 
some questions of etiology or diagnosis, the question of a 
relationship between a respiratory or other disability and 
asbestos exposure is not in the category of questions that 
lends itself capable of resolution by lay observation, given 
the difficulties inherent in making determinations as to the 
relationship between asbestos exposure and claimed diseases 
as indicated by the provisions of the Adjudication Manual and 
Manual Rewrite noted above.  See Robinson v. Shinseki, No. 
2008-7096 (Fed. Cir. 2009) (unpublished) (Board's broad 
statement indicating that layperson can never provide 
competent evidence on any question of etiology or diagnosis 
contradicts the Federal Circuit's holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  Thus, 
the Veteran's statements asserting a relationship between his 
COPD and CHF and his in-service asbestos exposure are not 
probative as to this question.

Finally, the Veteran has not claimed, nor does other evidence 
reflect, that his COPD or CHF are otherwise related to 
service.  While the Veteran experienced coughs and breathing 
difficulties during service in April 1952 and March 1953, 
these were attributed to the common cold and acute 
bronchitis, respectively.  Moreover, a May 1953 chest X-ray 
was normal, and an October 1952 examination in connection 
with deep sea diving duty indicated that the lungs, chest, 
and heart were normal.  Thus, there is no evidence of a 
chronic respiratory or cardiovascular disease in service.  
See 38 C.F.R. § 3.303(b).  In addition, the Veteran's COPD 
and CHF first manifested many years after service, see Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), and the Veteran has 
not testified as to continuity of symptomatology of 
respiratory or cardiovascular symptoms.  Service connection 
for these disabilities is thus also not warranted on a 
presumptive basis or based on continuity of symptomatology.  
See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claims.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claims for 
service connection for COPD and CHF must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.


ORDER

Service connection for COPD is denied.

Service connection for CHF is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


